Vincent McMahon v. Hess, et al.;
Notice of Removal
Page 1

                     IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                                 DIVISION OF ST. CROIX

    VINCENT MCMAHON,
                                   Plaintiff,
                                                              CASE NO. 1:21-cv-169
                     v.
                                                              JURY TRIAL DEMANDED
    HESS CORPORATION, HESS OIL NEW YORK
    CORP., as successor by merger of HESS OIL
    VIRGIN ISLANDS CORP., and VIRGIN
    ISLANDS INDUSTRIAL MAINTENANCE
    CORPORATION,

                                   Defendants.

                                      NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant

Hess Corporation (“Hess”), by its undersigned attorney and signed pursuant to Federal Rule of

Civil Procedure 11, hereby files this Notice of Removal of an action brought by Plaintiff Vincent

McMahon in the Superior Court of the Virgin Islands, Division of St. Croix, Civil No. SX-20-CV-

957, to the District Court of the Virgin Islands, Division of St. Croix, and expressly reserves all

questions and defenses other than that of removal. In support thereof, Defendant Hess respectfully

states as follows:

                                            BACKGROUND

        On or about 12/22/2020 Plaintiff filed a Complaint in the Superior Court of the Virgin

Islands, Division of St. Croix, captioned Vincent McMahon v. Hess, et al.; Civil No. SX-20-CV-

957 (hereinafter the “Superior Court Action”). See copy attached as Exhibit A. Hess has not yet

been joined and served. 1




1
 Hess was purportedly served on March 11, 2021, with Summons (Composite Exhibit A-1), but contends such
service is insufficient and/or defective and reserves all defenses of process and service of process.
Vincent McMahon v. Hess, et al.;
Notice of Removal
Page 2




                                   GROUNDS FOR REMOVAL

      This Court Has Original Jurisdiction Based Upon Complete Diversity and The
Amount In Controversy Exceeding $75,000 and Because Defendant Virgin Islands Industrial
Maintenance Corporation Is A Fraudulently Joined, i.e, a Sham Defendant.

        “Federal district courts have original jurisdiction over civil actions between citizens of

different states, provided the amount in controversy is greater than $75,000.” Chapin v. Whitecap

Inv. Corp., No. 2013-42, 2014 U.S. Dist. LEXIS 21214, *4 (D.V.I. Feb. 20, 2014) (citing 28 U.S.C.

§ 1332(a)).

        A. Complete diversity exists among the parties who can be properly joined.

        According to Plaintiff’s Complaint, Plaintiff is a citizen and resident of St. Croix, United

States Virgin Islands. (Cmplt. ¶ 1.) Defendant Hess Corporation is a Delaware corporation whose

principal place of business is in the State of New York. (Cmplt. ¶ 2.) Defendant Hess Oil New

York Corp. (“HONYC”) is a New York corporation with its principal place of business in New

York. (Cmplt. ¶ 3.) Thus, these parties satisfy 28 U.S.C. § 1332(a)’s diversity of citizenship

requirement.

        B. IMC is a sham Defendant.

        Defendant Virgin Islands Industrial Maintenance Corporation (“IMC”) is a Virgin Islands

corporation with its principal place of business in the Virgin Islands.             (Cmplt. ¶ 4.)

Notwithstanding that IMC is a local defendant, removal is proper because IMC has been

fraudulently joined. This Court can take judicial notice of the briefing that is currently pending

before this Court with respect to removal of similar asbestos and other toxic dust cases involving

the St. Croix Oil Refinery during the period on or before 1998 in which Plaintiff’s counsel has
Vincent McMahon v. Hess, et al.;
Notice of Removal
Page 3

sought to add IMC as a party defendant to destroy diversity.2 The Court can also take judicial

notice of the cases Plaintiff’s counsel voluntarily dismissed after they were removed3 and then

refiled in Superior Court adding IMC as a party in yet another blatant effort to destroy diversity.4

        Ever since Plaintiff’s counsel has become aware that HOVIC merged into HONYC and

became a citizen of New York, Plaintiff’s counsel has engaged in efforts to add local defendants -

defendant which Plaintiff’s counsel previously had acknowledged plaintiffs had no intention to

pursue to judgment in these asbestos cases. These facts are fully briefed in cases currently pending

before the District Court, of which the District Court can take judicial notice. As outlined in the

briefing currently before the court, see n.2, supra, Plaintiff has known about the activities of IMC

since long before these many new suits now naming IMC were ever filed. Thus, the post-merger

filings in the local court adding IMC clearly establish that Plaintiff is endeavoring “nothing more

than an attempt to destroy diversity”, and the Court should find the joinder fraudulent. Albino v.

Home Depot, Civil Action No. 20-2626 (FLW) (ZNQ), 2020 U.S. Dist. LEXIS 97181, at *10

(D.N.J. June 3, 2020) (citations omitted); see also 28 USC §1447(e). As further support, Hess

incorporates the arguments it has made in its opposition to remand in the other similar cases. See,

e.g., Hess and HONYC’s Response In Opposition To Plaintiff’s Motion To Remand, District Court

of the Virgin Islands, Civil No. 1:20-cv-00082-WAL-GWC, Docket No. 22 (incorporated herein

by reference).




2
  1:20-cv-078; 1:20-cv-082; 1:20-cv-084; 1:20-cv-086; 1:20-cv-087; 1:20-cv-088; 1:20-cv-090; 1:20-cv-092; 1:20-
cv-093; 1:20-cv-096; 1:20-cv-098; 1:20-cv-100; 1:20-cv-102; 1:20-cv-103.
3
  1:20-cv-040; 1:20-cv-043; 1:20-cv-047; 1:20-cv-048; 1:20-cv-050; 1:20-cv-054; 1:20-cv-055; 1:20-cv-057; 1:20-
cv-058; 1:20-cv-060; 1:20-cv-062; 1:20-cv-064; 1:20-cv-065; 1:20-cv-066; 1:20-cv-067; 1:20-cv-071; 1:20-cv-072;
1:20-cv-073.
4
 1:21-cv-017, 1:21-cv-018, 1:21-cv-019, 1:21-cv-020, 1:21-cv-021, 1:21-cv-022, 1:21-cv-023, 1:21-cv-024, 1:21-
cv-025 and 1:21-cv-026.
Vincent McMahon v. Hess, et al.;
Notice of Removal
Page 4

           Accordingly, the Court should accept jurisdiction and strike IMC from the pleading as a

fraudulently joined defendant.

           C. The amount in controversy exceeds $75,000.

           Here, Plaintiff has alleged to have contracted lung disease as a result of exposure to toxic

substances for which Plaintiff is seeking compensatory and punitive damages. (See “Factual

Allegations re: the Plaintiff”, Cmplt. at ¶¶ 7-18.) Without conceding liability or the merits of

Plaintiff’s claims, based on these allegations, the amount in controversy certainly exceeds $75,000.

Thus, Hess has met its burden to demonstrate a plausible allegation that the amount in controversy

exceeds the jurisdictional threshold in 28 U.S.C. § 1332(a). Dart Cherokee Basin Operating Co.,

LLC v. Owens, 135 S. Ct. 547, 554 (2014).

           D.        The other procedural requirements outlined in 28 U.S.C. § 1446 are met.

           The Notice of Removal is timely filed under 28 U.S.C. § 1446(b) in that this Notice is filed

before Hess has been properly served. 5 Pursuant to 28 U.S.C. § 1446(d), written notice of the

filing of this Notice of Removal is simultaneously being given to Plaintiff, and to any other party

who has appeared in the Superior Court matter, and a copy of the Notice of Removal will be

promptly filed with the Clerk of the Superior Court of the Virgin Islands, Division of St. Croix.

Finally, consent of a fraudulently joined sham defendant is not required for removal. Simpson v.

Union Pac. R.R. Co., 282 F. Supp. 2d 1151, 1157 (N.D. Cal. 2003)(Fraudulent joinder provides

an exception to the unanimity requirement, in that the consent of a fraudulently joined defendant

is not required to remove a case.)(citations omitted). Accordingly, even if IMC is served, its

consent is not required.




5
    In addition, it is filed within thirty (30) days of the purported service on Hess. See n. 1, supra.
Vincent McMahon v. Hess, et al.;
Notice of Removal
Page 5

        Hess respectfully reserves all defenses, including but not limited to all defenses specified

in Rule 12(b) of the Federal Rules of Civil Procedure.

                                         CONCLUSION

        Complete diversity exists among the proper, non-fraudulent parties to the above-captioned

case, and the amount in controversy exceeds $75,000. IMC is fraudulently joined. Pursuant to 28

U.S.C. §§ 1332, 1441, and 1446, Defendant Hess properly files its Notice of Removal, removing

the case from the Superior Court of the Virgin Islands to the District Court of the Virgin Islands,

Division of St. Croix.

        WHEREFORE, Defendant Hess hereby removes this action from the Superior Court of the

Virgin Islands, Division of St. Croix to this Court, and reserves all defenses.

                                              Respectfully submitted,

                                              Wilson Elser Moskowitz
                                              Edelman and Dicker LLP
                                              Attorneys for Defendant Hess
                                              200 Campus Drive
                                              Florham Park, NJ 07932
                                              Tel: (973) 624-0800 / Fax: (973) 624-0808

DATED: April 7, 2021                          s/ Carolyn F. O’Connor
                                              Carolyn F. O’Connor, Esq.
                                              carolyn.oconnor@wilsonelser.com
                                              VI Bar R2100
Vincent McMahon v. Hess, et al.;
Notice of Removal
Page 6

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this April 7, 2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF System, which will send a notification of such filing
(NEF) to all counsel of record and caused a copy of this document to be served upon the following
via email:

    The Pate Law Firm                          Burns Charest LLP
    Attorneys for Plaintiff                    Attorneys for Plaintiff
    J. Russell B. Pate, Esq.                   Korey Nelson, Esq.
    pate@sunlawvi.com                          knelson@burnscharest.com
    sunlawvi@gmail.com                         H. Rick Yelton, Esq.
    PO Box 370                                 ryelton@burnscharest.com
    Christiansted, VI 00821                    mhenry@burnscharest.com
                                               365 Canal Street, Ste. 1170
                                               New Orleans, LA 70130

    Burns Charest LLP                          Murray Law Firm
    Attorneys for Plaintiff                    Attorneys for Plaintiff
    Warren T. Burns, Esq.                      Arthur M. Murray, Esq.
    wburnes@burnscharest.com                   amurray@murray-lawfirm.com
    Daniel H. Charest, Esq.                    650 Poydras Street, Ste. 2150
    dcharest@burnscharest.com                  New Orleans, LA 70130
    jsoyka@burnscharest.com
    900 Jackson Street, Ste. 500
    Dallas, TX 75202



                                            s/ Carolyn F. O’Connor
